DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samid (US 2019/0295159).

The following are some of the relevant teachings of Samid.

Abstract:
“A BitMinted entity carries its terms of exchange, and redemption; it may carry its transactional history, and apply equally to cash, credit and investment instruments.”

Para 00225:
“A quantity of money is recognized as a ‘coin’. We define a BitMint (inclusive) coin (BMIC), or “coin” as an entity of transactional value subject to “terms of transactions”. The terms of transactions are logical unambiguous conditions that must be met for the coin to transactable.”

Para 0240:
“Traders can pass to each other an entire BitMint (inclusive) coin. Traders can split BitMint (inclusive) coins and join BitMint (inclusive) coin. When a BitMint (inclusive) is split, each split acquires the full measure of the transactional terms of the original coin. If coin C splits to C.sub.1 and C.sub.2, then we write: T(C)=T(C.sub.1)=T(C.sub.2) Where T(x) means the ‘transactional terms of coin x’. When two coins are joints the terms of their respective transactions are joint. Using the above notation, we may write: T(C)=T(C.sub.1)∪T(C.sub.2)”

Para 0273:
“Loan situation: When a loan-maker loans $X to a borrower, the loan transaction may be consummated by the loan-maker passing two strings T.sub.x and T.sub.y where T.sub.x represents $X and T.sub.y represents −$(X+R)—negatively charged. Where R represents the interest due on the loan at the time when the loan is due to be repaid. T.sub.x is readily payable. The borrower can use it to make payments, consistent with the terms of the loan (which are written into the BitMint digital coin meta data section). The T.sub.y, on the other hand will be payable at a later date, when the loan is due. The borrower then will pass the T.sub.y to the mint, which will then debit the borrower account and pay the loan maker (either with BitMint money or otherwise).”

Para 0281: “One may note that any superimposed BitMint coin may be exchanged to two or more single-valued coins. The advantage in the multi-valued coin is the economy of the ‘smart contract’, that is the metadata that is used to tether the money or the obligation to their terms. Multi-valuation also guarantees the connection between the various expressions of value. They all travel together as the coin is moved around.”

Para 0298: “BitMint manages cash and credit over the same rails, with the same speed, security and versatility. When a transmitter sends BitMint bit-wise money to a recipient, it may be positively charged (valued), where it is a cash equivalent, or it may be negatively charged (negatively valued), where it is credit (loan, obligation). With BitMint superposition protocol a loan can be extended with the terms of its pay-back captured within the same money string. The loan giver will create a superposition. The positive charge (the cash of the loan) with a negative charge, which implies money that the recipient is to pay the transmitter at a time specified in the metadata associated with the transmitted coin.”

Claim 1 of Samid:
“1. A method for minting digital coins as a digital expression representing a collection of well-ordered financial bits, (fbits), viewed as claim checks for a public commodity which is in the form of a fiat currency, gold, or silver, or any other tradable entity; the minted coin digital expression includes meta-data that specifies the attributes of the mint, time of minting, identification-label of the coin, and the meta data further specifies the conditions that must be met for the coin to be redeemed (‘terms of redemption’)”

See also figures 20-22 of Samid et al.

All of these teachings show several things. Among them,
Coins can be marked according to their purpose. The digital currency coins have a meta-data that can be associated with some particular transaction.
A coin or several coins, could be linked in the metadata to a loan
Smart contracts can be linked to batches of several coins (para 0281). This smart contract linking several coins is an example of the claimed ‘secondary purpose.’
Transaction history is stored in the metadata of individual coins. Thus coins can be associated with a secondary purpose (particular transactions).
Clearly, unlike bitcoins, which are completely fungible (interchangeable) and contain no specific transaction information within them, the BitMint coins of Samid have on them a data section (metadata) that enables a wide range of transaction, contract and history information. This would include all the nodes (owners) where each coin has ever resided, and all the transactions it has been a part of. Two coins can be joined in the common purpose of having participated in a particular transaction, with each recording that transaction in their transaction history.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876